In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00076-CR
____________

LAPIS SOTO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 1102137



MEMORANDUM  OPINION
	Appellant, Lapas Soto, pleaded guilty to the offense of delivery of a
controlled substance and pleaded true to the allegations in two enhancement
paragraphs that he had previously been convicted of two prior felony offenses.  In
accordance with his plea bargain agreement with the State, the trial court sentenced
appellant to confinement for two years.  Appellant filed a timely notice of appeal.  We
dismiss for lack of jurisdiction.
	After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  No written pretrial motions
were ruled on by the trial court, and the trial court did not give its permission for
appellant to appeal.  We conclude that the certification  of the right of appeal filed by
the trial court is supported by the record and that appellant has no right of appeal due
to the agreed plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right
of appeal, we  must dismiss this appeal "without further action." Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006).
 Accordingly, we dismiss the appeal for lack of jurisdiction.		
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish. Tex. R. App. P. 47.2(b).